 BIG SKY SHEET METAL COMPANY, INC.Big Sky Sheet Metal Company, Inc. and LocalUnion No. 242, affiliated with the Sheet MetalWorkers International Association, AFL-CIO.Cases 19-CA-13068 and 19-RC-9807January 17, 1983DECISION, ORDER, AND DIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 9, 1982, Administrative LawJudge Harold A. Kennedy issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,'and Respondent filed cross-exceptions and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, as modified herein.We agree with the Administrative Law Judgethat Respondent unlawfully discharged or perma-nently laid off employees Larry Mineer, Dan Mar-tinez, Tony Gillen, and Eric Wilson on June 23,1980,3 because of their union activity in violationof Section 8(a)(3) and (1) of the Act. However, wedisagree with the Administrative Law Judge's find-ing that Mineer's signing of a release on July 21, inwhich he acknowledged the termination of his em-ployment with Respondent as of May 28, and hiscashing of two pension or profit-sharing checks thenext day absolved Respondent of its duty to rein-state Mineer and cut off its backpay liability toMineer as of July 22.Larry Mineer had worked for Respondent as aninstaller since 1976. On April 24 he signed a unionauthorization card, and on May I he attended aunion meeting. Along with Martinez, Gillen, andWilson, he was present at the representation hear-ing on June 5, and, while he did not testify, he didanswer questions the union representatives hadi The General Counsel filed a motion to strike Respondent's excep-tions as untimely on October 19, 1982. Respondent filed a motion in op-position. The General Counsel subsequently withdrew his motion whenthe Board accepted Respondent's exceptions and brief in support thereofas cross-exceptions.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 All dates are in 1980 unless otherwise indicated.about Respondent's president, Charette's, testimo-ny. Although before May I Mineer had been work-ing 25 to 40 hours a week, after that he worked atotal of approximately 10 hours until his dischargeon June 23. Mineer was questioned by Charetteabout the Union prior to the election.On the day of the election, July 21, after castinghis ballot, Mineer approached Charette and Re-spondent's secretary-treasurer, Ellie Jausoro, andrequested his portion of the Company's profit-shar-ing fund. Mineer stated at the hearing that he hadnot been working for some time, had neither anincome nor an expectation of being recalled towork, and wanted the money to which he felt hewas entitled. Following the request, Respondent'saccountant composed a letter which Mineer signed,stating that Mineer had terminated his employmentwith Respondent on May 28,4and was requestingpayment of his vested interest in the profit-sharingplan. Mineer cashed two pension checks the fol-lowing day.The Administrative Law Judge found that bysigning the release and negotiating the checksMineer had severed his relationship with Respond-ent and was no longer entitled to reinstatement orto backpay beyond the date he signed the release.We disagree, and find that Respondent's unlawfuldischarge of Mineer was responsible for puttinghim in the economic condition which necessitatedhis request for the pension money and coerced himinto signing the release.In Atlantic Marine, Inc., and Atlantic DrydockCorporation, 211 NLRB 230 (1974), two discrimina-torily discharged employees signed documents inwhich they waived all claims against their employ-er in exchange for money to get home. The menhad flown to Florida from their homes in Oregonto accept their former employer's offer of reinstate-ment. Soon after their arrival, it became clear thatthey would not be reinstated. The two men thenagreed to waive their claims to reinstatement andbackpay in return for money to get back to theirfamilies in Oregon, and the employer argued thatthose waivers released it from any duty it mightowe the two former employees. The Board foundthat the men had been placed in an impossible posi-tion by the respondent, who could not be allowedto benefit from its unlawful conduct, and that themen were entitled to reinstatement and backpay.Similarly, in the instant case, Respondent's ac-tions toward Mineer can only be seen as coercive.Respondent unlawfully discharged him, left himwithout income, and then drafted a self-serving4Mineer stated at the hearing that he did work for Respondent afterMay 28, but he could not recall whether or not he turned in a timecardafter that date.266 NLRB No. 521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdocument in which Mineer waived all rightsagainst Respondent in order to get the only fundsavailable to him. As the Board found in AtlanticMarine, Respondent cannot be allowed to profitfrom its unlawful conduct. We shall thereforeorder Respondent to offer Mineer reinstatementand to make him whole for any loss of earnings hemay have suffered as a result of his unlawful dis-charge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Big Sky Sheet Metal Company, Inc., Kennewick,Washington, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in Local UnionNo. 242, affiliated with the Sheet Metal WorkersInternational Association, AFL-CIO, or any otherlabor organization, by discriminatorily discharging,permanently laying off, or otherwise discriminatingagainst employees in any manner with regard totheir hire or tenure of employment or any otherterm or condition of employment.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:(a) Offer Dan Martinez, Tony Gillen, EricWilson, and Larry Mineer immediate and full rein-statement to their former positions or, if their posi-tions no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights and privileges previously enjoyed.(b) Make Dan Martinez, Tony Gillen, EricWilson, and Larry Mineer whole for any loss ofearnings they may have suffered by reason of theirunlawful discharge or permanent layoff in themanner provided in the remedy section of the Ad-ministrative Law Judge's Decision, as modifiedherein.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Kennewick, Washington, place ofbusiness copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 19, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.DIRECTIONIt is hereby directed that the Regional Directorfor Region 19 shall, pursuant to the Board's Rulesand Regulations, Series 8, as amended, within 10days from the date of this Decision, Order, and Di-rection, open and count the ballots of LarryMineer and Eric Wilson and thereafter prepare andcause to be served on the parties a revised tally ofballots, including therein the count of said ballots.Thereafter, the Regional Director shall issue theappropriate certification.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inLocal Union No. 242, affiliated with the SheetMetal Workers International Association,AFL-CIO, or any other labor organization, bydiscriminatorily discharging, permanentlylaying off, or otherwise discriminating againstour employees in any manner with regard totheir hire or tenure of employment or anyother term or condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedby Section 7 of the Act.WE WILL offer Dan Martinez, Tony Gillen,Eric Wilson, and Larry Mineer immediate andfull reinstatement to their former positions or,22 BIG SKY SHEET METAL COMPANY, INC.if their positions no longer exist, to substantial-ly equivalent positions, without prejudice totheir seniority or any other rights and privi-leges previously enjoyed.WE WILL make Dan Martinez, Tony Gillen,Eric Wilson, and Larry Mineer whole for anyloss of earnings they may have suffered byreason of their unlawful discharge or perma-nent layoff, together with interest.BIG SKY SHEET METAL COMPANY,INC.DECISIONHAROLD A. KENNEDY, Adminstrative Law Judge:These matters were heard by me on October 8 and 9 andNovember 10, 1981, in Richland, Washington. They arebefore me as a result of an order of the Acting RegionalDirector for Region 19 of the National Labor RelationsBoard, dated February 13, 1981, directing that the unfairlabor practice charges contained in Case 19-CA-13068and certain challenges and objections filed in Case 19-RC-9807 be heard together and ruled upon by an admin-istrative law judge. The issues for determination aresomewhat confusing due in part to a partial review ofthe proceedings and the conditional waivers and with-drawals of the parties (during the hearing and afterward)on certain issues. Having considered the entire record,the demeanor of the witnesses, and the supporting briefs,I find the following:1. Respondent unlawfully discharged or permanentlylaid off employees Larry Mineer, Don Martinez, TonyGillen, and Eric Wilson on June 23, 1980.'2. Mineer was eligible to vote in the Board electionheld on July 21. He had asked for his "pension money"previously, but there remained an expectancy that hecould return to work following the unlawful termination.However, he severed his employment relation with Re-spondent thereafter on or about July 22, thereby limitingthe backpay due him and waiving his right to reinstate-ment.3. Earl Dunsmore at all times material herein has beena supervisor of Respondent. He was not eligible to votein the election, and statements made by him to employ-ees, including Gillen and Jeffrey Ross, were not hearsayand were attributable to Respondent.4. Interrogation of employees by Respondent providedno basis for setting aside the election or finding a viola-tion of Section 8(a)(1) of the Act.5. Respondent Employer's Objection I (i.e., the "firstcomponent," which relates to the Union's alleged waiverof union dues) was withdrawn and was not sustained bythe record.6. Respondent Employer's Objection 3, relating to thealleged Union's promise to provide employees with jobsif they voted for the Union, was not sustained and is nolonger a viable issue.7. Mineer's ballot is to be opened and counted, alongwith Wilson's, whose eligibility to vote was previouslyI All dates are in 1980, unless otherwise indicated.established. The results will determine whether or notthe Union is to be certified as the collective-bargainingrepresentative. 2Big Sky Sheet Metal Company, Inc., is a WashingtonState corporation organized in 1976 or 1977 by NormanF. Charette (Charette), the corporation's manager andpresident, and a brother (Laurel). It maintains its officein Kennewick, Washington, and is engaged in the busi-ness of installing sheet metal for heating and air-condi-tioning units. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. Respondent annually sells and ships goods orservices valued in excess of $50,000 either directly toout-of-state customers or to customers that are engagedin commerce. Respondent annually purchases and re-ceives goods valued in excess of $50,000 from sourcesout-of-state or from Washington suppliers that have re-ceived the goods from out-of-state. Respondent's gross2 Respondent Employer in its brief seeks to revive its Objection 3 con-ditionally; i.e., "in the event Mineer's vote is counted and the objectionto Dunsmore's vote is sustained." The Regional Director in a decisiondated October 7 had sustained the challenge to Dunsmore's ballot on thebasis he was a supervisor of Respondent. The Board, in a telegraphicorder dated October 17, reversed the Regional Director and directed ahearing on the issue. The Regional Director's rulings on the electionwere not otherwise disturbed.The Charging Party's counsel participated only in the first day of thehearing. Respondent's counsel stated at the conclusion of the GeneralCounsel's case-in-chief that it was withdrawing its objection pertaining tothe waiver of union initiation fees, whereupon the Charging Party's coun-sel stated he was withdrawing from further participation of the hearing.Counsel for the Charging Party explained that he was present at thehearing "simply to respond to any evidence that the Employer wouldpresent with respect to that objection." He went on to state:The Union, of course, challenged the ballot of Earl Dunsmore onthe ground that he was a supervisor and it's our position to this daythat he is and was a supervisor. Now, during the course of investi-gating the Employer's and the Union's objection to the election, cer-tain objectionable conduct was-or potentially or possibly objection-able conduct-was uncovered by the Regional Director to the effectthat the Employer threatened to close the shop if unionized.It's the Union's position that if the Union prevails in this matter onthe question of the supervisory status of Mr. Dunsmore, that it doesnot wish to pursue anything having to do with the objectionableconduct uncovered by the Regional Director in the course of his in-vestigation.In other words, if Earl Dunsmore's ballot is not counted on thegrounds that he is a supervisor, the Union has no objection to theelection.The General Counsel at this point disclaimed proceeding against anythreats as an unfair labor practice:They were time-barred under (10Xb), so they're not part of thathowever anything that may have been said by Mr. Ross was just un-covered and we haven't alleged that, specifically. although I don't be-lieve these statements are in 10(b). [Emphasis supplied.]The General Counsel's attorney has made certain arguments in herpost-trial brief which she later deletes in the "General Counsel's Re-sponse to Employer's Motion to Strike Portions of General Counsel'sBrief." The arguments deleted relate to the challenge of Dunsmore'sballot, the challenge to Mineer's ballot, and the setting aside of the elec-tion based on objectionable conduct. Respondent's motion to strike, basedon the claim that the General Counsel "departed from a tradition of re-maining neutral in representation cases and has become an advocate," ismade essentially moot because of the response of the General Counseland is, therefore, denied. The General Counsel's response does not with-draw the request that I find an 8(aXI) violation based on a statementmade by Charette to Ross, but I find such issue was not fairly tried inview of the General Counsel's statement quoted above.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales for the fiscal year ending February 1980 exceeded$500,000.Local Union No. 242, affiliated with the Sheet MetalWorkers International Association, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.In 1976 or 1977 Charette, apparently the primarystockholder of Respondent, organized Eagle Metal Prod-ucts of Montana to produce sheet metal ventilation forthe heating and air-conditioning of houses. Around 1979Charette organized Big Sky Sheet Metal of Montana andQuality Heating and Air Conditioning to install and serv-ice, respectively, heating and air-conditioning units.During the years 1978 and 1979, according to Re-spondent's records (Resp. Exhs. 1, 2(a), and 2(b)), salesincreased in the spring and summer months. In 1980 and1981 there was a general downturn, but new job startsflattened out and were more constant. Respondent's fig-ures show it grossed nearly $3 million in 1978, andnearly $2 million in 1979. Respondent's profits droppedfrom over $400,000 in 1978 to $37,459 in 1979. In 1980its gross sales and profits dropped markedly (to just over$1 million in sales and $833.38 in profits). Both grosssales and profits increased during the first 8 months,however. Respondent employed between 10 and 14 in-stallers during 1978. In 1979 the number of installers de-clined more or less steadily from 14 in January to 5 atthe end of the year. In 1980 the number of installersvaried between four and five in number except for Maywhen there were three. During the first 8 months of1981 Respondent employed four installers.On April 24, Tony Gillen and Larry Mineer signedunion authorization cards. On May 1 Don Martinezsigned a card, and on May 27 Eric Wilson signed a card.The Union filed a representation petition on May 8, andon June 5 a hearing was held before a Board hearing of-ficer. The four alleged discriminatees, who had signedunion authorization cards in April and May, attended thehearing and assisted the Union. On June 23 all four al-leged discriminatees were laid off. In the followingmonth Respondent "recalled" two employees, JeffreyRoss and Rich Nelson, and hired a new employee, LarryShelton.A Board-supervised election was held on July 21.There were two votes for the Union, two against, andthree challenged ballots. Earl Dunsmore's ballot waschallenged by the Union on the ground he was a super-visor. The Respondent Employer challenged two bal-lots-Mineer's, on the basis he had been permanently laidoff prior to the election with no reasonable expectancyof a recall, and Wilson's on the ground he was a service-man, not a sheet metal worker, and should be excludedfrom the unit. Both the Union and Respondent Employerfiled objections to the election. In a decision dated Octo-ber 7 the Regional Director found no merit to any of theobjections filed by either party except the "first compo-nent" of the Employer's Objection 1 which he describedas follows:1. The Union told employees there would be noinitiation fee for joining the Union ....The Regional Director directed a hearing on the chal-lenged ballot of Mineer, the first component of Employ-er's Objection 1 and "additional alleged threats uncov-ered during the course of the investigation of the (Union)Petitioner's Objections." The additional alleged threats,which were said to have occurred between the filing ofthe petition and the date of the election, were describedby the Regional Director as follows:More specifically, this conduct involves allegedthreats made by Charette to employees that hewould "lock all the doors" before he'd let theUnion in and "There's no damned way I'm going tolet the Union come in here. I've worked toodamned hard and long to get where I am now justto give it all away. I'll lock the doors before I letthe Union in this place. You guys will be out of ajob before I let the Union in."Respondent Employer requested review of the RegionalDirector's October 7 decision, challenging the rulingsmade with respect to Dunsmore (that he was a supervi-sor and therefore ineligible to vote), Wilson (eligible tovote), and the denial of the "second portion" of the Em-ployer's Objection 1. The Board on November 17 deniedthe Employer's request for review except in one respectas indicated in the following quotation from its tele-graphic order of November 17:Employer's request for review ...raises a substan-tial issue regarding the challenged ballot of EarlDunsmore. Accordingly, review is granted as tohim, and that supervisory issue is remanded forhearing, along with other issues scheduled for hear-ing by the Regional Director.Respondent asserts in its brief that Region 19 erred inrejecting its claim that the Union had interfered with theelection promising employees work at the Hanford Nu-clear Site. This was the subject of Respondent's Objec-tion 3 which the Regional Director found to be withoutmerit. There is no evidence in the record about thisissue, and, in any event, it is foreclosed by failure of Re-spondent to appeal the Regional Director's ruling on it.The Acting Regional Director's complaint, issued onFebruary 13, 1981, arises out of a charge filed by LocalUnion No. 242 on December 18. The complaint allegesRespondent violated Section 8(a)(3) and (1) as follows:On June 23, 1980, Respondent through its agentDunsmore, discharged or permanently laid off em-ployees Larry Mineer, Dan Martinez, Tony Gillenand Eric Wilson and thereafter has failed and re-fused to reinstate Mineer, Martinez, Gillen andWilson to their former or substantially similar posi-tions.(b) Respondent engaged in the conduct describedabove in subparagraph 5(a) because the employeesnamed therein joined, supported, or assisted theUnion and/or engaged in concerted activities forthe purpose of collective bargaining or other mutualaid or protection, and in order to discourage em-ployees from engaging in such activities or other24 BIG SKY SHEET METAL COMPANY, INC.concerted activities for the purpose of collectivebargaining or other mutual aid or protection.Respondent admitted in its answer that Norman Char-ette is its president as well as a supervisor and an agentfor the Company. In addition to conceding jurisdiction,Respondent admitted that the Union is a labor organiza-tion as that term is used in the Act. Respondent deniedthat Dunsmore is a supervisor or an agent of the Compa-ny. Respondent also denied engaging in the discrimina-tion alleged in the complaint. As affirmative defenses,Respondent asserted that "all terminations or layoffswere for cause or other business reasons," a "very low"volume of business and improper denial of the objectionsit filed to the election.The General Counsel called the Union's businessagent, Stewart Thompson, the four alleged discrimina-tees, a current employee of Respondent, Jeffrey Ross,and a friend of one of the discriminatees, Dee Ann Long.Respondent called as defense witnesses Charette, Duns-more, and Eleanor Jausoro, who works as a secretary-office manager for Respondent and is also a shareholderand secretary-treasurer of the corporate Respondent.Stewart Thompson, who has been a business agent forLocal 242 for over 3 years, testified that Mineer andGillen came to his office in the union hall on April 24 toinquire about having the Union represent them as em-ployees of Respondent. Thompson said he explained aunion authorization card to the two men, and both em-ployees signed cards that day. Shortly thereafter, onMay 1, Thompson met with Mineer, Gillen, and anotheremployee, Martinez, at Gillen's home in Pasco, Washing-ton. On that occasion Thompson showed the employeescopies of contracts that he had negotiated with other em-ployers and also obtained Martinez' signature on an au-thorization card. Thereafter, Thompson filed a petitionfor a Board election. On June 5, a representation "R"hearing was held concerning the petition. Four employ-ees of Respondent-the alleged discriminatees Mineer,Martinez, Wilson, and Gillen-attended the hearing andprovided assistance to union officials present-Thomp-son; Vern Demand, the union business manager; and BillWestergard, the Union's International organizer-duringthe hearing as follows:They sat directly behind us and any questions thatwe had concerning the past employees and thestatus of the people in the shop and their functionsand they advised us at the time what-answeredour questions as to what they were.None of these employees testified at the "R" hearing.Anthony Gillen worked as an installer for Respondentfrom March 1978 until June 23, when he was laid off. Hewas paid initially at the rate of $4 per hour for about 6months when the Company switched to a "pieceworktype basis."33 Gillen explained that there was "an hourly basis wage" under thecompany piecework pay plan, and employees continued to sign timecardsindicating an amount of time worked He testified:A job or a house was set up on a basis of an hourly base wage, whatthey were going to give us. They decided, "Well, that house willGillen identified the card he signed at the union hallon April 24 when he and Mineer met with BusinessAgent Thompson. Gillen said he told fellow employeesMartinez and Wilson of the visit to the union hall andlater had a union meeting in his home around May 1.4Gillen stated that he, Martinez, Mineer, and Wilson at-tended the June 5 "R" hearing and furnished guidance toBusiness Agent Thompson and the Union's attorney.Gillen testified:We had participated in it as far as talking to ourunion representatives and discussing points thatwere brought out in testimony that we thoughtwere false and we could show them that they werefalse and we talked to them before the hearing start-ed and during the meeting and after the meeting.A few days following the "R" hearing, Charette"brisked" Gillen away from a group, which includedDunsmore, Darrell McGrath, "another superintendent incharge of a sister company of Big Sky (Quality) which islocated right next door," and possibly another installeror more, to his office and talked with him privately. Hetestified as follows on direct examination concerningsuch conversation:He approached me by saying-starting out that hedon't begrudge us any for starting this-for whatwe're trying to do, but he's just a little bit madabout how we're using him for a stepping-stone toget ahead and that he told me how much his lawyerhad cost for fighting this thing and he told me that"no matter how much money it's going to take,we'll get out of it, but there's no way in hell theUnion's going to come in here to represent us" andthat "you have"-"I've told you this before andLarry knows where I stand on it, if you didn't likeit here, you can leave any time, but there's"-he re-peated it to us that there's no way in hell the unionwas going to come in there to represent us.The meeting was, according to Gillen, "heated and one-sided, and there was no response to make "because itwas more of a lecture type thing." Charette also toldGillen at that time that "he would lock the doors" beforethe Union could come in "and that we'd be out lookingfor another job."Gillen was assigned no work that day. After his meet-ing with Charette, Gillen said he asked "the supervisor,Earl Dunsmore, if there was any work that day and hejust ignored me and just shook his head and I just-I leftat that time."take you 12 hours to do so we're going to pay you for 12 hours forthe job."Employees would put down on timecards the time it took to do a job-"we'd put it down for the days. we'd put down 12 hours-6 hours aday-and we'd write the job classification."' Gillen said employees were concerned about being laid off or fired ifthey signed union authorization cards. Business Agent Thompson statedat the meeting at his home that the National Labor Relations Boardwould protect them; also the Union would stand behind the employeesThompson indicated that they could probably get work at Hanford.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore the "R" hearing, according to Gillen, the prac-tice was for employees to call in around 7 a.m. to learnwhether there was work to do that day. The practice"changed dramatically after the hearing," he said, ex-plaining:...I would call in and there would be timeswhere I'd call in at 7:00 and there would be noanswer and I'd call in at ten after, the same day,and the supervisor [Dunsmore] would say, "Well,it's too late now, we had a job for you at 7:00, butyou didn't call in... ."[T]here were other days when I did call in and he'dgive me the same thing, "Well, we had a job foryou, but you're supposed to drive on in from nowon and check in. You drive on in, you don't callanymore."6Then on June 23 the "four of us ...Larry Mineer,Dan Martinez, Eric Wilson and myself' were laid off."We all drove together" that morning, he said, "andwent into the office where Dunsmore was." Gillen con-tinued:...Earl Dunsmore ...stood up as soon as wecame in and looked around to us to-"might as wellpack our tools up and clean out our vans and signup for unemployment because we don't have anymore work for you and we don't know when therewill be any."Gillen remembered that Jack Ballard, who he said "wasbitterly opposed" to the Union, was at work that day.Gillen said he was never contacted by Respondent again,and he considered himself "fired."Gillen stated that when employees had been laid offpreviously their tools, which were owned by them,would be locked up in the van, and the employees wouldfile for unemployment. The employees would keep thekeys to the van (owned by Respondent). Later on "we'djust come back to work and everything would be readyfor us to go again," he said.Between January 1 and May I Gillen thought heworked about 30 hours a week. In May and in June ofthat year he thought he worked 2 or "maybe an averageof 3" days a week.Gillen considered Dunsmore to be a supervisor. Em-ployees reported to Dunsmore, he would assign thework, and "brief us on the job." Dunsmore checked thetimecards and gave time off "right then and there" with-out checking with anyone. Gillen thought Dunsmorehired Hector Hernandez in 1978 and had fired his [Duns-more's] son and Jeff Ross in 1979. Gillen recalled observ-ing an argument between Dunsmore and Ross at the times Dunsmore later testified on defense that Respondent allowed employ-ees to call in for a short time when work was slow so they would nothave to come in when there was no work. But Gillen testified persuasive-ly on rebuttal that it was union activity that caused a change in the prac-tice of reporting in. Gillen said:It was always standard practice for us to call in. Up until the pointof time that [Charette] found out who was involved in the union ac-tivities .... Two and one-half years it was perfectly acceptable tocall in.Ross left the Company in late 1979 and that Dunsmorehad commented:I had to fire the sniveling fool. He's just beenwhining too much and he wants all the best jobsthat there are up there. He thinks he should havespecial consideration, so good riddance to him.Gillen testified that Dunsmore has also stated with re-spect to Rich Nelson's leaving about the same time:...we're going to get rid of Rich Nelson. He'sgetting too sloppy with his work and he's gettingtoo fat and he can't move around, he's taking toolong with the jobs and so we're going to let him go,get rid of him.According to Gillen, it was Dunsmore who ran the busi-ness much of the time because Charette was frequentlyaway. "There's periods I wouldn't see [Charette] for 2months," Gillen said.Larry Mineer worked as an installer for Respondentfrom 1976 until June 23. His testimony was similar tothat given by Gillen on a number of points: he signed aunion card on April 24; he attended the union meeting atGillen's home around May 1; he appeared at the "R"hearing on June 5 and informed union representativesabout things that Charette "said wrong on the stand"; hewas questioned by Charette about the Union before theelection; and he, along with three other employees, waslet go on June 23. Mineer gave his version of what hap-pened on the morning of June 23 as follows:Well, I had showed up for work but when we gotin there, Dan Martinez and Tony Gillen and EricWilson and myself showed up approximately thesame time and all walked in together and as wewalked in, Earl Dunsmore, our supervisor, informedus that there wasn't enough work to go around andthat we weren't need [sic] anymore and that weshould pick up our tools and turn our keys in andgo sign up for unemployment because there wasonly enough work for himself and another employ-ee, Jack Ballard.Like Gillen before him, Mineer explained that previouslyhe had kept his personal tools in the Company's van as-signed to him. He said he had been furnished with keysto the van, the shop, and the office.6Mineer thought he worked only about 10 hours afterMay I "because I was not getting along with my super-visor." Earlier in the year, between January I and May6 Mineer agreed on cross-examination that Dunsmore did state on June23 that Charette had directed the layoff of the four installers on the basisthat there was only enough work for himself (Dunsmore) and Jack Bal-lard. Mineer added that he "figured ... that it seemed pretty much per-manent layoff because we'd never been told before to remove our per-sonal belongings from the shop-or, the vans."Charette later testified that it was Respondent's practice to collect keysfrom employees when they were fired. Asked when Mineer turned in hiskeys, Charette stated:Well, Larry didn't have a rig driving back and forth, so he didn'tturn the keys in. As far as him having a shop key, personally, I don'tremember me asking him for it or whether he turned it in.26 BIG SKY SHEET METAL COMPANY, INC.1, he said he worked more or less at his own pace, some-where between 25 and 40 hours a week. Mineer indicat-ed he had been friendly with Dunsmore before the unionactivity had begun. Mineer said:...I got along real well with my supervisor, EarlDunsmore, and I've lived in his house for a little bitand taken care of it and we just got along real goodnormally most of the time and it seemed as though,when this union activity started, that I was gettingthe cold shoulder and kind of shrugged off and Ididn't get along with him well and then prior to theday of showing up, we weren't getting along at alland I wasn't being issued any work or given the op-portunity to do any work so it was like I was stillemployed but no one talking to us.Mineer, like Gillen, regarded Dunsmore as his supervi-sor. Mineer said Dunsmore would "lay out the houseand check the equipment size, schedule who would dothe work, check the job out after we were through withit and then okay it on our timecards ...." Mineer alsoexplained that Respondent had paid actual hours workedbefore going "to the job rate" or piecework basis some-time in 1979.Mineer recalled that Jeff Ross and Rich Nelson werefriends and that both had worked together in 1979 forRespondent before they were laid off, quit, or "what-ever." According to Mineer, Dunsmore had criticizedboth; i.e., Ross' "work performance wasn't that great,"and he was "pretty cocky"; and Nelson was "sloppy"and "slow."Mineer identified an undated document (G.C. Exh. 4)which he said he signed on the day of the election, July21. It reads:To: Trustee and Administrator of Big Sky SheetMetal Profit Sharing Plan and TrustGentlemen:As I have terminated my employment with Big SkySheet Metal, Inc. as of May 28, 1980, I hereby re-quest payment of my vested interest in the Big SkySheet Metal Profit Sharing Plan and Trust. I amaware that there is the option to wait until [sic]after the close of the current plan year, but I preferto receive payment of vested interest at this time.7Mineer said he did not read the document carefully butsigned it in order to get some money. He said he workedafter May 28 (on June 7, he thought), although he maynot have turned in a timecard after the specified date.The document was drawn up by Respondent and givento him to sign. After signing it, Mineer was given acheck (actually two checks, Resp. Exhs. 5(a) and 5(b)).He said he owed Respondent some money-on a runningaccount and for damage to a company van-so hischeck, he thought, amounted to approximately $300.Mineer testified that he wanted his money out of theCompany's profit-sharing program and had discussed itI Eleanor Jausoro, Respondent's secretary-treasurer and office man-ager, later testified that the document was composed by the Company'saccountant and that she had typed it up.with Union Business Agent Thompson "prior to talkingto Norm and Ellie." "I asked Stew," he said, "if it wouldbe all right if I talked to Norm if it wouldn't nullify myvote or anything that I go up and close that and get themoney that was owed to me by company or profit-shar-ing program." Mineer said he later saw Charette andJausoro and requested payment as follows:... it was after the election was over-or, I wasthrough voting and I seen Norm and Ellie were juststanding around and I wanted to bring that up tothem and get ...the money that was vested to meand I didn't want them to have it anymore. Iwanted it in my own personal account and I felt asthough it was time that I had that because it wastime-I wasn't employed by them and I didn't haveany income at all and I wanted my money and Ihad found out prior to talking to them, their win-ning ballots to the election or negotiations, if I didjust go ahead and get that check, but also, I believeI could have just as easily left it up there in thatprofit-sharing program. It could probably still bethere, I imagine, I don't know, but I needed themoney and I wanted it, it was mine and I justwanted the money.8Eric Wilson said he had worked for Charette's QualityHeat & Air Conditioning and Big Sky Sheet Metal ofMontana before being employed as an installer by Re-spondent beginning in February 1980. (See Resp. Exh.4.) He was paid hourly at first and later on a pieceworkbasis. He thought he averaged 35 to 40 hours of workduring the period February-June 1980.Wilson considered Dunsmore his supervisor. QuotingWilson's direct examination: "[Dunsmore] mainly gaveout the work and that sort of thing. I'm sure he hiredand fired .... He hired me, for one ... ."According to Wilson, Dunsmore granted time off andran the business when Charette was not there. Wilsonsaid he would see Charette "maybe once or twice aweek, passing by."Wilson went to the union office on May 27 and signeda union card "to show my commitment to them." Hesaid he went to the "R" hearing on June 5, sat behindthe Union's representatives "and listened." On June 23,he, Mineer, Martinez, and Gillen were laid off. Quotingfrom his direct examination:Q. Can you again state what Mr. Dunsmore toldyou?A. He said that there wasn't enough work at thattime to keep us going and that we were all four laidoff and to get all our tools out of the vans andreturn the keys.Q. Were any employees still working at thattime?A. The only one I saw was Jack Ballard.a Mineer conceded on cross-examination that he had erroneously told aBoard agent that he worked as a foreman for Respondent. He said hebelieved at the time that he had "foreman responsibilities."27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. If you know, what was Jack Ballard's unionactivity?A. None at all.9Wilson said he saw Norman Charette and Ellie Jau-soro on July 21 as he was leaving the site of the electionand engaged Charette in a conversation:I basically just asked for my vacation pay andNorm said it wasn't-he didn't have it coming tome. He said something to the effect that he runs anon-union shop and he can do what he wants,something to that effect.In the following month the service manager of QualityHeating, Darrell McGrath, contacted him about return-ing to work. Wilson testified:[McGrath] said he was quite busy and that heneeded some help. I told him I was willing to go towork, but I would like my vacation pay that wasowed to me and he said he'd have to check withNorm and get back with me and I never heard any-thing more.Dan Martinez went to work for Respondent in May1978. In early 1980, when he was paid on a pieceworkbasis,°1he thought he worked "at least around 30 to 40hours a week," more than the other installers. On May 1he signed a union card at a meeting held at Gillen'shouse. He said his hours were reduced "drastically" inmid-May. He thought he averaged 20 hours a week afterthat until he was laid off in the following month. OnJune 5 he attended the "R" hearing and sat with thethree other alleged discriminatees behind the union rep-resentatives. On June 23 he, Mineer, Wilson, and Gillenshowed up for work but were told that they were beinglaid off for "lack of work." Martinez testified:[Dunsmore] informed us that ..it was going to bea great time before there was going to be any workaround, so we were told to pack up our tools andclean out the vans and gather our tools, turn inwhat tools we had of the company's in to them andto just go ahead and leave the premises.Q. What, if any, response was made by you orthe employee?A. Well, myself, I was kind of curious as to whywe had to turn in our tools because during anyother time we had a slow-down period, we werenever informed to turn in our tools or the keys tothe vans and then this manner was kind of strangeso I asked Earl if he had our checks ready for usand of course he informed me that I was not laidoff and if we were being fired, they would have ourchecks ready for us, so just to come back on9 Prior to June 23 Wilson said "not even once" was he asked to turn inhis keys.10 Martinez explained his understanding the firm's piecework methodof payment as follows: "It's hourly type of contract work where you getso many set hours per job and if you finish the job up quicker, you gainthe extra hours that was given to you or if you were slower, you lost onit.,"Friday, just on any other normal payday to pick upour checks. tWhile cleaning out his van, Martinez took note that"one employee took off to do a job and it was Jack Bal-lard," who, he said, was "totally against" the Union.Martinez testified that the practice of calling in beforereporting to work evolved, but this changed around mid-May 1980. Dunsmore told the installers at that time thatthey should not call in anymore; "if we wanted work,we had to be there at 7."Martinez "always" considered Dunsmore to be a su-pervisor of Respondent. Martinez said: "He just assignedthe jobs and went out to different contractors and laidout houses and tried to bid jobs out." Dunsmore was theperson to contact about taking time off, he hired andfired a friend of Martinez (Hector Hernandez in 1979)and had bragged about having a set salary. Dunsmoreran the business in the absence of Charette, who, Wilsonthought, was away about 40 percent of the time.After being laid off, Martinez said he had observedJeff Ross and Jack Ballard doing work for Respondent.He also saw Rich Nelson in a company van. Martinezknew Ross and Nelson as they had prevously worked forRespondent in 1979. Martinez recalled that Dunsmorehad made critical comments about both. Dunsmore com-mented on the day Ross "cried and sniveled about thejobs ... had too much problems and he just didn't thinkhe would ever hire Jeff Ross back again." Dunsmore hadtold Martinez that he "didn't like the fact that Rich wastoo slow and he was a little overweight which made hima little sluggish on the job ...."Jeffrey Ross, testifying on the General Counsel's case-in-chief, said he first worked for Respondent in September1977.12 In late 1979 Dunsmore suggested that he drawunemployment, and he was "voluntarily" laid off, alongwith Rich Nelson. Ross went to work for Vitro Engi-neering in January 1980 but returned to work for Re-spondent in July 1980 after the four alleged discrimina-tees were laid off. He voted in the Board election heldon Tuesday, July 21, although he worked for Respond-ent only I day prior to that date in 1980 (except for 9hours in January, Resp. Exh. 3(a))-Saturday, July 18.He continued to work for Vitro Engineering throughJuly 24. He then left Respondent's employment again inSeptember 1981.Ross explained his return to work for Respondent inJuly 1980 as follows:Well, I had gone over and talked to [Dunsmore]about it and he mentioned that things-that therewas work to-you know, that was coming up andII Martinez stated on cross-examination that the "regular practice" inthe case of a slowdown was for an installer to "keep the keys in yourpocket and your tools in the van." Martinez had been laid off once beforeand he had expected to come back. In June 1980, according to Martinez.,Dunsmore indicated it was hard to say how long the layoff would be andMartinez "had the assumption that we would probably never work thereagain ... "Martinez agreed on cross-examination that Charette had never dis-cussed the Union with him."' Ross was later recalled by the General Counsel to rebut certain de-fense evidence (summarized, infra).28 BIG SKY SHEET METAL COMPANY, INC.that some of the guys had been discharged or that-I don't recall exactly what he had said as to howthey had been discharged, but he said that, youknow, there was work available and asked if I'd liketo and I said yes.Ross recalled discussing with Dunsmore and Ballardon election day, July 21, the eligibility of Ross andNelson to vote and what would happen if the employeesvoted to bring in the Union. (Nelson had also returned towork for the Company in the summer of 1980. He "wasalso going to appear and vote in the election" as Rossplanned to do, but Nelson's whereabouts at the timewere not known.) Ross recalled at that time that "Earlhad said something to the effect that ...they had nointention of going union."Ross remembered that through the years Charette'sposition was that "the union was not a very good way togo." On one occasion Charette had said "he had no in-tention of going union, that he'd just close it downbefore he would go union."Jack Ballard was working for Respondent when Rossreturned to work as an installer in the summer of 1980.Shortly thereafter, in August Ross thought, Dunsmorehired Larry Shelton to work as a "trainee and installer."Ross testified that his father, John Ross, had been su-perintendent for Respondent before leaving in 1979. Atthat time Dunsmore moved from foreman position to besuperintendent and continued in that job, as he under-stood it. Dunsmore might do some installation work onthe weekend, when Ballard usually worked, but notduring the week. According to Ross, Dunsmore "laidout houses, told us what jobs that we would be doingduring the day and talked to the builders about jobs andbidding on the jobs that we were to do." Dunsmore"was always the one to okay our timecards." He grantedtime off and, as Ross understood it, was the only one"on salary." When Charette was not around, which wasmuch of the time in July 1980, Dunsmore ran the busi-ness.Eleanor Jausoro was called by Respondent and testifiedthat she owns approximately 28 percent of Respondent'sstock and is the corporation's secretary-treasurer. Jau-soro said she had authority to hire, fire, lay off, granttime off, and schedule work (in the office and outside). 3She said she also works as the firm's secretary-officemanager, doing "all of any clerical type of work"-themail, the payroll, accounts payable, filing, etc. In 1979she said three persons worked in the office. Since thattime, she has worked alone except for some temporaryhelp.Jausoro identified and gave explanatory testimony con-cerning the following documents that she had preparedfor the hearing:A. RX I-Record of New Job Starts 1978through August 1981.13 She said she also owns 10 percent of the stock of Big Sky SheetMetal of Montana, Inc., which had become "defunct," and 20 percent ofthe stock of Quality Heating and Air Conditioning, Inc., which "is still inexistence" but "not doing very much." She said she also owns stock inthe Eagle firm, the fourth sister corporation that Charette controls.B. RXs 2(a) and 2(b)-Record of Gross Sales,Net Profits (Loss) and Number of Installers, 1978through August 1981.'4C. RXs 3(a) and 3(b)-Record of "actual numberof hours worked" by Respondent's employees in1980 and the first 9 months of 1981.'5D. RX 4-a list of employees with "the date oftheir first employment with various organizations inour company structures."Jausoro said she was familiar with "the books of thecorporation" and offered on direct examination this sum-mary of the financial condition of Respondent from late1979 onward and the effect on employment:Well, the problems were that the work availabilityin this area is down because of housing problemsand that is our main source of income and so therejust simply was not enough volume. We began toget in dire straits because we have debt service totake care of that sort of thing and the corporationwas hanging on by the skin of its teeth and every-thing had to be done to pare down to the bare bonein order to survive.Q. Are you aware of any discussions that oc-curred between you and Norm or Norm andanyone else regarding the necessity of laying offpeople?A. Yes.Q. Tell us about those.A. Well, Mr. Charette and I had many conversa-tions of what we could do to keep the companygoing and what was needed with what workloadwe had and with what looked like we might havecoming up and so we talked about many things inthese areas and one of them was it looked like itwould be necessary to lay people off, Mr. CharetteJ4 Jausoro explained with respect to Resp. Exh. 2 that: "Installers, Jan-uary through June 1980 does not include Dunsmore. July 1980 throughpresent includes Dunsmore. January 1980 profit does not reflect $81,941loss assumed from Billings, Montana operation."Charette did some installation work, she said, but stated he was notcounted as an installer. She identified the following as installers for thecompany in June and July 1980:Okay, in June, we have four. That would be Jack Ballard, TonyGillen, Dan Martinez and Richard Nelson, one, two, three, four. InJuly, we have Jack Ballard, Richard Nelson, Jeff Ross, one, two,three, Earl Dunsmore would be four and Larry Shelton who is ahelper/installer-a trainee/installer.Payroll records of employees working in 1980 were stipulated into therecord (G.C. Exhs. 7(A)-(K))-Ballard, Ceynar, Charette, Gillen, Mar-tinez, Mineer, Nelson, Ross, Shelton, and Wilson. Jausoro said the profit-and-loss information for March and April 1980 should be considered to-gether; also, that the profit-and-loss information for November and De-cember 1980 should be considered together. She said April losses hadbeen improperly recorded for March, and December expenses had beenerroneously included in November."I Jausoro stated that while employees worked on piecework basis itwas necessary to maintain hourly records for insurance purposes and tocomply with state and Federal laws. Charette testified that the pieceworkpay plan was put into effect because of its "incentive basis." He said ithad been used by a union employer for whom he had worked at an earli-er time.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo back into installing and to no longer have a fore-man and have him be installer. 16Q. Do you recall when those conversations tookplace?A. Those were in the last part of 1979 and intothe first part of 1980. They were ongoing conversa-tions and we began to make various decisions inthese areas and in May, we decided that it lookedlike it was necessary to implement what we hadfeared would happen.A. Did the assumption of the debt from Big Skyin Montana worsen the financial picture of Big Skyof Washington?A. Of course. In a tight money situation, anyway,assuming another $80,000 worth of loss, naturallywould hurt our operation here.Q. When you assumed the debts of Big Sky ofMontana, was there any money or cash that came infrom that company?A. There was very little accounts receivable.Jausoro identified two checks (Resp. Exhs. 5(a) and(b)) which she said represented the vested interest ofMineer in the Company's profit-sharing plan and trust.Jausoro testified that Mineer had asked for the money "aweek or two before they were issued" by her on July 18.Jausoro said: "When Mr. Mineer was terminated, he ap-proached the trustees of the profit-sharing plan sayingthat he wanted his vested interest." She said this was thefirst withdrawal, and she had to make inquiry how itcould be done. She said her understanding was that anemployee, even on layoff, could not wit'hdraw suchfunds and that she explained to Mineer on the day hepicked up his checks, election day (July 21), that "youmust terminate" in order to get "your funds." She saidshe drafted the language of the release (G.C. Exh. 4) "onthe instructions of my accountant" and "just handed himthe document." Jausoro said Charette was also presentwhen Mineer took delivery of the checks and signed therelease. Charette said nothing at the time but "met withLarry after that."Jausoro also recalled that on the day of the Board'selection that Wilson approached Charette about vacationpay. She said he did not say, "I won't pay you because Irun a nonunion shop and can do what I want." Her rec-ollection of the meeting was:Eric asked Mr. Charette, "What about my vaca-tion" more or less those words. I can't rememberhis exact words. Mr. Charette told Eric, "Come andtalk to me later about it."Jausoro was asked on direct about the occasion when thefour alleged discriminatees returned on the Friday (June27) following their layoff to get their final paychecks.She testified:I6 I am persuaded by the more credible testimony of the alleged discri-minatees that Dunsmore never ceased performing supervisory functions.Dunsmore certainly exercised more authority over Respondent's install-ers-laying out the work to be done, assigning particular installers to per-form it, checking their timecards, granting time off, etc.-than Jausorodid.They came in to pick up their checks and wentback into the back where they're usually kept andpicked them up. I said to them, "I have providedyou with an insurance information where you havethe opportunity to continue to carry the group planif you want to while you're on temporary layoff,but you would have to pay the premium until youcome back to work." They laughed and said, "Wedon't need insurance; we're getting insurancethrough the Union" and crumpled up the paper andthrew it in the wastepaper basket.Q. Did they make any other comments or state-ments to you, then?A. Yes, they did. They said, "This will be the lasttime a non-union man walks in this shop."Q. Was anything else said?A. Eric approached me about his vacation and Isaid, "As you know, you have to talk to Normabout that."Jausoro identified Respondent's Exhibit 6, a letter ad-dressed to Wilson. It is dated May 7, 1981, and signed"Norman F. Charette." It reads:Dear Eric:At this time we have work for a service man. Ifyou are interested, please contact us by May 14,1981.Thank you.Jausoro said she prepared the letter, sent it certified, andreceived a signed receipt.Jausoro identified another letter addressed to DanMartinez, also dated May 7, 1981. She said it was sent bycertified mail to Martinez' address as indicated in Re-spondent's records. Admittedly the letter was returnedundelivered. The letter reads:Dear Dan:We have work available in our sheet metal installa-tion department. You had previously turned usdown in July of 1980 when we offered work be-cause you stated you were union dispatched. Ifthings have changed and you are interested in thisjob, please contact me by May 14, 1981 so that Ican fill this position."Finally, Jausoro indicated that toward the end of Min-eer's employment that he was often unavailable and"would more or less come in at his convenience."Earl Dunsmore testified he had been doing sheet metalwork since 1965. He said he had worked in a union envi-ronment under Charette and had been a member ofLocal 99, Sheet Metal Workers, "out of Seattle," up untilabout 4 years previously.Dunsmore said he had worked for Respondent forabout 4 years, always on salary except for the first 3 or 4months. He acknowledged taking over the job as super-17 Jausoro had stated earlier that Charette brought Wilson back toKennewick when the Montana operation closed down "to help him out"and because it was hoped that there would be need for him.30 BIG SKY SHEET METAL COMPANY, INC.intendent when John Ross left Respondent's employment"a couple of years ago," but Dunsmore claimed that heheld the job only "for maybe three or four months."While working as superintendent he said he-"Laid outjobs, scheduled the men out in the morning and went outand checked the jobs and I'd help them a little bit, then,you know." Dunsmore claimed since early 1980 he hadbeen "installing most of the time." He described his posi-tion with Respondent as a "working foreman."' 8Dunsmore agreed that he had given time off to em-ployees, indicating he did so because he had no choice inthe matter-"no sense arguing with him about it." Hesaid he had changed one or two timecards and had ini-tialed them when he did so.Dunsmore said he never hired or discharged anyone.He specifically denied either hiring or firing Hector Her-nandez. He thought John Ross had hired Hernandez andpresumed "that John was probably still there" whenHernandez left the Company. Dunsmore stated that JeffRoss had quit two different times and was never fired.Rich Nelson, according to Dunsmore, was not fired; he"quit one time and was laid off one time." Dunsmoresaid he did not talk to Gillen about Jeff Ross "to myknowledge." Nor did Dunsmore tell Gillen, according toDunsmore, that he had to get rid of Nelson. Dunsmoresaid Charette had hired and laid off his (Dunsmore's)son. 9Dunsmore indicated in his testimony that he wasmerely a conduit of information emanating from Char-ette. Dunsmore said he would call a person to come towork because Charette told him to do so. As for sched-uling of work, Dunsmore indicated that Charette wouldgo over with him the work to be done, usually duringthe evening before. Also, Dunsmore claimed workwould be laid out before Charette went out of town, and"he'd call most every day."Employees normally reported to work at 7 a.m., Char-ette said. It was only "for maybe a month or 6 weeks"that the practice changed, according to Dunsmore, andthat was when the work "got real, real slow." Charettechanged the procedure "for a short period of time ...to save them driving up, you know, if there was nowork."20Mineer was not a reliable employee between Januaryand May 1980, according to Dunsmore. Dunsmore said:". .. you wouldn't see him for a week and finally Normwas going to discharge him. I believe he did."Dunsmore was asked on cross-examination about JeffRoss' return to work in July 1980. His response was:". .. if I remember right, we had a roller skating rink todo and Norm hired him because we had that job comingup to do." Dunsmore agreed that he had discussed the18 Dunsmore testified that Chareite also did installation work in 1980and had been doing "more and more" since. Dunsmore seemed anxiousto support Respondent's cause whenever possible. While most of the em-ployee witnesses (i.e., the alleged discriminatees) were not themselvesfree of bias, I find their testimony more credible than Dunsmore's. I be-lieve Dunsmore's authority to act for Respondent as a supervisor neverdiminished once he became superintendent for Respondent in late 1979.'1 But Dunsmore said at one point, "I hired" Larry Shelton to doroofing work.20 I am persuaded, however, that such change was in reprisal for unionactivity rather than an act of thoughtfulness.possibility of such work earlier saying, "Jeff's a verygood installer." But Dunsmore said he did not recall tell-ing Ross that Charette was unhappy about his quitting acouple of times previously.Dunsmore said he remembered sitting with Ross andBallard under a tree on election day but stated that hedid not recall a discussion at the time about the Union.Dunsmore was asked on cross-examination if he hadonce stated that Charette had told him he had workedhard to build up his Company and that employees shouldleave if they wanted to go union. He could "not recallexactly," he said, "whether I said it in that words ornot."·21Norman Charette described himself as "part owner andmanager of Big Sky Sheet Metal." He gave a history ofhis work in the sheet metal business. His testimony waslengthy and somewhat rambling. He served a 4-year ap-prenticeship in Seattle "in Local 99" and continued towork there as an installer for 11 years. He later orga-nized Respondent with his brother, who later moved toMontana and developed M.S. Charette said that JohnRoss and Jausoro later "bought in" and became share-holders of Respondent. Charette was also instrumental insetting up another Big Sky Corporation in Montana, alsoEagle Metal Products, a fabricator of sheet metal ventila-tion for heating and air-conditioning systems (around1976 and 1977), and Quality Heating and Air Condition-ing, a "service company" (in 1979). Charette said thatRespondent "Big Sky has really been the father of thewhole works."Charette testified that he started "to lose money fast"in 1980 and has continued to do so. He said Big Sky ofMontana was closed down in February 1980. "Qualitywe've had to close down; Eagle Metal Products we'rehaving to close down." (A housing division of Eagle,which built 27 houses in 1980 and 33 in 1981 for Indiansunder HUD auspices, would be closing down in Decem-ber after the hearing, he said.) Respondent "Big Sky ofWashington is stalemated." "In '80 and '81 we are on aweek basis, especially now," he said. Charette indicatedhe owed a lot of money and others owed him. "I willlose everything I have," he said, if he should have toclose down.22Charette stated that Respondent had re-cently taken on new types of projects in order to remainin business:...everything up until June of '80, we were doingalmost 100% housing, maybe 2% commercial work...we started hut [sic] mop roofing and I bid onthe roller-skating rink in Spokane undercut thepeople in Spokane to get a job. I did the sheet metal2 As indicated, infra, Dunsmore was recalled later by Respondent andasked about a conversation that Jeff Ross had referred to during his re-buttal testimony. The conversation reportedly took place at Dunsmore'shouse shortly before Ross' return to work. Charette had indicated duringsuch conversation, according to Ross, that Respondent would be closeddown if the Union came in. Dunsmore said he could not "specifically re-member any conversation to that effect."22 Charette said he owed Areifco $450,000 and is further obligated toSea First Bank, Carrier, and SBA.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstallation and Earl [Dunsmore] did the hut [sic]mop roofing.Charette indicated he had a very close relation withEarl Dunsmore. Charette said he "put him on salarybasis" in 1979 when he "started helping me run the placewhen John went to Billings." Charette suggested thatCharette's authority later diminished, but he said he "lefthim on a salary basis so he had a steady income." Char-ette indicated that he (Charette) actually hired all of Re-spondent's workers, but he conceded that he had testifiedat the "R" hearing in June 1980 that: "[Dunsmore] canfire and hire, he scheduled jobs and men and layouts andjobs out." Charette agreed that Dunsmore might still layout jobs, but he denied that Dunsmore could hire or fire.Charette denied ever telling Jeff Ross, whom he re-garded as a family friend, that he would shut down toavoid the Union, although he conceded that he mightoffer a comment something like, "Hey, Jeff, you know,this is why I didn't go in the union." Charette also re-membered "saying to him that 'I might not have toworry, anyway, whether the union came in or not be-cause I'm going to go busted' and I was ... ."Charette said he had asked Gillen what he thought ofthe benefits that the employess were getting and receiveda response to the effect that "We earned it ... ."Charette indicated tht he was careful about talking toemployees after getting "a thing" from the NLRB thatsaid he "couldn't discuss anything" with the men. Hesaid he knew employees were involved with the Unionas early as February 1980. He "surmised" Gillen was in-volved but "was floored" to learn at the "R" hearingthat Martinez and Wilson were. Charette explained ondirect why the four alleged discriminatees were let go inJune 1980 as follows:A. Well, when it came to the time of layoff, Ihad to-first of all, the four people weren't chosen.The four people-Larry Mineer, in my eyes, was al-ready fired prior to that.Q. You had talked to him before that time?A. Right, right. But, he was already fired as faras I was concerned. That's why even at the hearingI made that statement to let him know. He was notgoing to be there anymore so there was no choos-ing with Larry. He was already as far as I was con-cerned gone.23Q. How about the other three?A. Eric Wilson was not an installer. Eric Wilsonwas just-and I had no use for him an a service-man. I had no use. I had three servicemen, already23 Charette testified later on cross-examination:I terminated Larry basically in June, when I-and his last day of-Ican't remember his last day, but I would ..guess the second ofJune.Charette stated that Mineer had requested his "pension" money in Juneabout a week after the "R" hearing and well before the election. Charettesaid Mineer asked for the check the day after the election and "he knewbasically through the grapevine that I was firing him." Charette lateragreed that he had given a statement to a Board agent stating that he hadspoken with Mineer on July 22 and that he "did not personally tellMineer he was laid off permanently until he came in" to pick up his re-tirement check.had let two go. So, he was not really-he was justin the flow of the whole thing. In fact, the onlyreason I felt that he was even there when he sur-prised me is that he was wanting to get into theunion because it was a good way to step right inand get a good paying job. That's the only thingand that. He was not qualified.So, that left me down to two people so when Ilaid off the two people and that was Tony Gillen-that's the way I felt-and Dan Martinez. I had al-ready had-Jeff Ross had come back and talked tome and on the day before the election, Jeff cameback and worked for me and that and I broughthim back.Rich Nelson had been on a layoff to draw unem-ployment temporary. I had-he had left in March.He wasn't off very long and I brought him back.These people were also people that have workedlonger than any of the people I laid off, have beenwith me longer than any people and like I statedearlier, I'm more loyal to the people that haveworked for me for the longest.Q. Is that the reason that Martinez and Gillenwere laid off?A. They-I had no work....Charette claimed that the Union was in no way in-volved in his decision to lay off the four employees inJune 1980. His attitude toward the Union was not alwaysconsistent, however. Quoting from Charette's testimony(in sequence):I was union 13 and half years. I also believe in freeenterprise.We'd made good profits; we'd shared it. We gaveturkeys every year on Thanksgiving; we gave tur-keys on Christmas; we had a Christmas party andwe gave bonuses from 50 to 200 dollars for aChristmas present. We started a health program foreverybody; we created a profit-sharing for every-body. I don't know how much more than that anindividual would have to do to make it right witheverybody. If they needed an advance, we gavethem advances.... Okay, the union I had heardabout already in February.24I don't care whetherthe men go union or not. It doesn't bother me whatthey want to do. It bothers me what I want to do,24 On cross-examination, Charette stated that in February or March"the rumor just came through the door." I reject Charette's assertion thatthere was any indication of union activity prior to April 24. Gillen testi-fied credibly on rebuttal that there had been no discussion of a unionamong employees prior to that time. Gillen said that he and Mineer ap-proached Charette on that date after making a trip into Oregon to workon a job. Gillen and Mineer were concerned about the extra costs in-volved and spoke to Charette about getting some relief Charette "wasn'topen to talk about anything," so Gillen and Mineer went to the unionhall that day. Respondent's counsel moved to strike Gillen's rebuttal testi-mony on the basis it was given in violation of the sequestration rule thathad been invoked. I find the rule was not violated, and the motion tostrike is denied. See General Processing Corporation, 263 NLRB 86 (1982).32 BIG SKY SHEET METAL COMPANY, INC.and that's why I-like I told Tony [Gillen], I metTony in the office and this was after the hearing orwhatever and I told him, I says, "Tony, I do notbegrudge you for your want to go in the union. Idon't begrudge you to go work for anybody else. Idon't begrudge you to go work and dig a ditch. Ifyou feel that you're better in yourself or you feel inyour mind, each individual handles himself like abusiness", I says, "All I've heard so far is that ev-erybody is wanting to work and go out to work atHanford" and I says, "I begrudge you to use me asa stepping-stone because I've trained you, I've gotyou to this point. You knew nothing. I put themoney into you, but you're not sitting here wantingto work for me, you're wanting to work for some-body else." That's the begrudge that I had andthat's the feeling that I didn't like.In the process of that, I had taken-they had gotteninto the process of the union, the hearing and ev-erything. I was driving to Montana.... I madethe decision, I called Ellie and I told Ellie to fire-lay off the people, lay them off, take and I wantedthe vans pulled in. When they pulled the vans in, Isays "I want them cleaned out and I want thepeople to take their tools." I didn't want to be re-sponsible for any man's tools; they're not mine,they're theirs.I also in that right after that hired a man when Icame back. I hired a man to take and start cleaningthe trucks up. He-I hired him and this is Sheltonand I hired him first of all as a mechanic.If I was going to keep this thing going, I had to getinto a field that I didn't want to get in, and that'swhat we did, so I started in the frying pan, I gotthis triplex theatre. I had signed up right in June orJuly before they even let me knew I had it was theroller-skating rink. I mean, we ran up right up tothat point. I had laid them people off. I had alreadybrought back Eric -not Eric, Rich Nelson. He hadbeen laid off, he-in fact, he said he wasn't workingenough hours. I laid him off and he took anddrawed unemployment. With him and that, he wasout for awhile. He kept calling me and that and hewas saying that, you know, he was starving todeath so I brought him back. He was also a longerworking employee; I'm more loyal, in my companyof running my business, loyal to the people that'sworked for me for the longest and the longestpeople that have worked for me was Rich Nelson,Jeff Ross, Jack Ballard, Earl Dunsmore and LarryMineer.Larry Mineer and that, I was pretty well fed upwith.... We would hire him at the time back onlyfor the fact is that there is no manpower aroundhere. There's nobody wants to work. We've alreadytrained him, so we just absorbed him right back in,but when it got into tough times and he starteddoing it and he wouldn't show up, then it made anentirely different outlook on it, so then I laid himoff and that. I've terminated him and when I wentto the hearing, they brought it up at the hearingthat I had these men and that. I says,-at the startof the hearing-I says, "I want one thing said: Ihave one man I am firing." I didn't say who it was....he approached me after the election and, yes, itwas ready, it was up at the shop, and he did-andhe came up and got it and it was already made outbefore that and it was already made out to hisagreement that he was going to take and that andgo back to February, so he had agreed on it beforethe election and, in turn, I made out two checksand that because he did owe me some money.My biggest reason for laying the men off was thefact is that we were going down the tube. Thesecond biggest reason is, is after the men had wentand talked to the union and got into the union andthat, their workmanship went to hell. I mean, it wasto the point that we'd send them out on a job-es-pecially we sent them up here on an old folks'home-they'd work two hours, they'd turn in a fullday's pay, they would be sitting at home. They gotto be belligerent. I don't care if they-if they wouldhave stayed working for me, they could havestayed if I had the work. I did not have the work. Ihad carried them already through the spring, know-ing that they were going union, I had already car-ried them, on a losing basis.... They have to livetheir own life. They could have worked rightstraight on through, if I had the work because as faras I was concerned, I am opposed to the union andbeing opposed to the union and I think everybodyis aware that I am since Day I, otherwise Iwouldn't be sitting here....Testifying on cross-examination, Charette agreed thathe had told a Board agent that he was fed up withunions and "could have" referred to "the union dictator-ship." And he conceded that he "would be upset" tolearn that his employees were joining the union, al-though he maintained that he had not "pushed" his per-sonal feelings on anyone.Charette said he had tried to recall certain employees.He said he called Wilson in late July or August 1981 todo the work of a "serviceman." Charette said he madecontact with Martinez about "a month to a month and aweek after the layoff" but was told by Martinez to "callthe union if you want me out there."25Charette said he"didn't try to get a hold" of Gillen as he understood thathe "was already working."Charette agreed that Wilson spoke to him about vaca-tion pay on election day, but Charette said he only told2n I credit Martinez' rebuttal testimony that he never talked withCharette after being laid off on June 2333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson that he "would see him up at the shop." Charetteindicated he had to be careful what he said at the timebecause of the election; "we were governed by what wehad to say."Dee Long, a friend of Dan Martinez, testified on rebut-tal for the General Counsel, that she had spoken withCharette over the telephone sometime in the summer of1980 after Martinez had been laid off. Charette calledMartinez, in his absence, she said, and asked certain ques-tions of her about Martinez, including whether he wouldreturn to work for Respondent. She said her responsewas, in part:..I told him I had no idea. That I, you know,could not say and could not talk for Dan. But I didtell him that he was on union referral through theunemployment office and that, you know, I be-lieved that as far as my knowledge was concernedthat he would probably have to go through theunion hall to talk to Dan.Long said she told Martinez a couple of days later aboutthe call, but she was not aware whether Martinez orCharette ever telephoned the other after that.Jeffrey Ross, testifying on rebuttal, indicated that heworked out the "terms of going back to work" for Re-spondent in July 1980 with Dunsmore. He said when heleft Respondent's employ again in 1981 he gave notice toDunsmore because Charette was in Montana at the time.Ross stated that he had talked with Charette in Duns-more's home a week or two before returning to work forRespondent in July 1980 and that Ross' earlier testimo-ny-to the effect "that Norm said he would close hisdoors before joining the union"-was discussed.26According to Ross, Dunsmore continued to scheduleand assign the installation work on a daily basis duringthe period of July 1980 through January 1981. On occa-sion a job would be called in, and D.unsmore wouldassign an installer to do the work at the time. Ross statedthat Dunsmore and Charette continued to do installationwork on weekends, but Ross could not recall that Char-ette did very much, if any, installing during the week.Ross was under the impression that Jausoro performedonly a bookkeeping function for Respondent, and he didnot recall that she ever scheduled any of his work. Whileacknowledging that Larry Shelton "did some light me-chanical work" after he went to work for Respondent (in'2 Dunsmore and Charette were recalled by Respondent on surrebuttalto contradict Ross' testimony that Charette had stated in July 1980 thathe would close down before going union. Their testimony was of littlehelp to Respondent's cause. Dunsmore claimed he could not remembersuch a conversation. Charette denied ever threatening to close the busi-ness down because of the union. He recalled a conversation at "a casualget together" at Dunsmore's home, but he thought it occurred later afterafter Ross had returned to work. The gist of it according to Charette:What the conversation brought into it that if we went union, thenwe would probably have to close the shop down.Now I've said this before already and here is just that generality isbecause of bidding. You are higher-priced. This is just commonsense. But, no, I did not say that direct.Charette's denial was unpersuasive. I believe he made a "direct" threatas Ross testified. I am declining to make a finding or order on the issue,however, as the General Counsel disclaimed any intention of proceedingon this charge at the outset of the hearing.July 1980), Ross considered Shelton to be one of the reg-ular installers. Ross indicated that Shelton learned thetrade and "worked with the principal installers-JackBallard and Rich Nelson."Ross was asked on cross-examination if he had notbeen guessing at "people's" functions within the Compa-ny, and he replied:I would not say so. I would say that the time spentreceiving our jobs in the morning would be suffi-cient to understand as far as the workings of EarlDunsmore and his duties and also the fact that youhave to remember that I had a personal relationshipwith Earl and Norm and had conversed with Earlon many occasions of different things concerningthe business. Also, my father, when I first camethere, was also in a management position. I wasaware of certain, you know, things about the busi-ness. At the time I had a desire to possibly evenwork my way up into management. Later down theroad I could see that, as far as my position goes, forwhatever reason, I didn't see where I was going toever be able to fulfill that goal.27Respondent's part owner and general manager,Norman Charette, painted a gloomy picture of Respond-ent's financial health in June 1980 when the four allegeddiscriminatees, Larry Mineer, Dan Martinez, TonyGillen, and Eric Wilson, were laid off. But Respondent'sfinancial condition, however desperate it may have been,would be no defense if Respondent discharged them orlaid them off because they joined, supported, or assistedthe Union. I am convinced that such was the case here.The credible evidence of record persuades me to con-clude that there was one critical event that triggered thelayoff of the four employees-their union activity. I find,therefore, that the layoffs were in violation of Section8(a)(3) and (1) as alleged.2827 Ross impressed me as a knowledgeable and credible witness. Gillen,another credible witness, also testified that Dunsmore handed "these jobassignments out ever since I was working there, and it hadn't changed"when he left on June 23. Dunsmore would "lay out houses and then hewould say: 'Okay, you are going to be taking this one tomorrow."' Char-ette, according to Gillen, "didn't know quite which jobs were ready andthis sort of thing." Gillen, Wilson, Mineer, and Martinez, in testifying onrebuttal for the General Counsel, challenged a number of assertions madeby Charette and other defense witnesses They consistently testified thatDunsmore continued to schedule installation work up until the time theywere laid off, that Jausoro did no scheduling of installation work, thatthey did not "hassle" her and the work they performed for Respondentwas never criticized.28 Arguing that the Board's recent Wright Line, a Division of WrightLine, Inc., decision, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), cert. denied 455 U.S. 989 (1982), compels dismissal of the discrimi-nation charges, Respondent contends that the General Counsel did noteven present a prima facie case but that it, on the other hand, "conclu-sively ...established that the layoffs were motivated by an economicnecessity " I reject such contentions.The General Counsel has "extrapolated" certain information from 1980timecards submitted by employees (G.C. Exhs. 7(A)-(K)) and prepared atabulation summary to show "an unequal distribution of hours" after May1980. In any event, the summary graphically indicates, in accord withother evidence of record, that there was considerable work availableafter the layoffs-performed by Ballard and two "recalled" workers, Jef-frey Ross and Rich Nelson, and a new hire, Larry Shelton.34 BIG SKY SHEET METAL COMPANY, INC.Charette's knowledge of the union activity of Mineer,Martinez, Gillen, and Wilson, the timing of their layoffs,and other conduct of Charette persuade me to find thatit was their union activity, rather than economic necessi-ty, which motivated Charette to order their layoffs inJune 1980. The hiring of Larry Shelton and the rehiringof Jeffrey Ross and Rich Nelson approximately within amonth of the four layoffs demonstrate that work wasavailable for the alleged discriminatees to perform.Charette learned for certain that Gillen, Martinez,Mineer, and Wilson were involved with the Union whenhe appeared at the June 5 "R" hearing and observedthem offer assistance to the union representatives duringthat proceeding. He had surmised that Gillen had beeninvolved with the Union but conceded that he was"floored" to learn that day that Martinez and Wilsonwere also involved. Mineer had been "already fired,"Charette said, "in my eyes," but he, as well as the otherthree alleged discriminatees, were employees of Re-spondent on June 5 and remained so on June 23 whenDunsmore, pursuant to orders of Charette, laid themoff.29The Regional Director on June 18, 1980, directed an"immediate election" (G.C. Exh. I(d), fn. 3) and Char-ette wasted no time in seeking the elimination of the fourknown union adherents by laying them off on June 23.This was consistent with his avowed opposition to theUnion and the threats to close down the business toavoid it if necessary. Jack Ballard, who was known to beopposed to the Union, was kept on-and not, I am con-vinced, simply because of his seniority as Charetteclaimed.Jeff Ross was brought back to work in July 1980 eventhough, as Charette acknowledged, that Ross had leftRespondent's employment on two earlier occasions.Ross' appearance on the job on Saturday, July 18, beforehe left Vitro Engineering's employment on July 24, indi-cates (as does his testimony) he reported when he did inorder that he could vote in the July 21 election.Rich Nelson, who had also been laid off previously,was rehired and worked 16 hours during the last week ofJune 1980. Charette conceded that Nelson's considerableweight affected the speed of his work and his ability toperform it.Charette's explanation for hiring Larry Shelton inJuly-that he was employed to perform mechanicalwork-was not persuasive. I credit the more impressivetestimony of Jeffrey Ross, who said he knew Shelton tohave worked regularly as "a sheet metal installer."Much of Charette's testimony consisted, as the Gener-al Counsel's brief indicates, of "incredible ramblings."There were inconsistencies in it and significant admis-sions. At one point he indicated that Earl Dunsmore hadbeen reduced to a mere installer while at another time heconceded that he continued to be his "right arm" in op-erating Respondent's business.As has been indicated previously, I find that EarlDunsmore is now, and at all times relevant, a supervisor29 Charette was particularly resentful that Wilson was supportive ofthe Union. Charette stated that he had given Wilson a job when therewas no work for him to do. Charette's claim that Wilson did not work asan installer is rejectedof Respondent. Statements made by him to employeesare attributable to Respondent, and he was not eligible tovote at the July 21, 1980, election.Charette at one point suggested that he was indifferentto the Union, indicating that it played no role in his deci-sion to lay off the four employees in June 1980, yet atanother, he conceded that everyone presumably knewthat he was opposed to the Union "since Day I."Charette claimed that workmanship of the four allegeddiscriminatees "went to hell" after they became involvedwith the Union. I reject such testimony. All four laid-offemployees testified credibly that their work was nevercriticized.30I agree with the General Counsel that the record doesnot establish that Respondent communicated a valid offerof reinstatement in the summer of 1980 to Martinez. SeeMoro Motors Ltd., 216 NLRB 192 (1975); also PolynesianCultural Center, Inc., 222 NLRB 1192 (1976), modified582 F.2d 467 (9th Cir. 1978). 1 also agree that the recordindicates that Nelson, (Jeff) Ross, and Shelton were em-ployed by Respondent prior to the time Charette madean effort to contact Martinez. Whether the May 7, 1981,letters to Martinez and Wilson (Resp. Exhs. 6 and 7) op-erated to toll backpay, that may be due them, can best bedetermined at the compliance stage.With respect to Mineer, the credible evidence ofrecord indicates that he was laid off on June 23, 1980,and not terminated or laid off at an earlier time as Char-ette testified at one point. Mineer last performed workfor Respondent at an apartment complex in Oregon onJune 7, 2 days after the "R" hearing, although he submit-ted no timecard for it. I find that he continued to comein, "ready for work," as he testified, "at least two tothree times a week" up until June 23. On that date hereported with Wilson, Martinez, and Gillen and wastold, as were the other three alleged discriminatees, toget the tools out of the vans and turn in the keys. Con-trary to Charette's testimony, Mineer had a van assignedto him, and he had keys to it, the Company's office, andthe shop until June 23.Since Mineer was discriminatorily discharged, he re-tained his employee status and was entitled to vote in theBoard election held on July 21, 1980. See John A.Thomas Crane and Trucking Company, Inc., 224 NLRB214 (1976); also Gulf States Asphalt Company, 106 NLRB1212 (1953). I reject Respondent's contention that Min-eer's employment relationship with Respondent hadended prior to the election. Thus, Respondent's chal-lenge to Mineer's ballot will be overruled.Whether Mineer is entitled to reinstatement, as Mar-tinez, Gillen, and Wilson undoubtedly are, is a more dif-ficult question. Respondent points out that Mineer signeda release form (G.C. Exh. 4), indicating that he had ter-minated his employment on May 28, 1980, and negotiat-ed two "profit share" or "pension" checks (dated July18, 1980) on July 22, 1980, the day after the Board elec-tion. It is true, as the General Counsel's attorney pointsout in her brief, that the release was drafted by Respond-ent and Mineer undoubtedly signed it as he indicated,30 I also credit their testimony that they did not hassle Jausoro asCharette had claimed.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout carefully reading it, in order to get money thatwas due him. Also, he had been laid off-unlawfully, tobe sure-for approximately a month, and no doubt heneeded the money. I am, nevertheless, persuaded that inthe circumstances that Mineer must have known, orshould have reasonably known, that by accepting andthereafter cashing the two pension checks on July 22,1980, he was severing his employment relations with Re-spondent. See Keeshin Charter Service, Inc., 250 NLRB780 (1980). I find, therefore, that Mineer's right to back-pay ended on that date, and Respondent is not bound tooffer him reinstatement.Based on the foregoing, I enter the following conclu-sions of law:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. On June 23, 1980, Respondent discharged or perma-nently laid off employees Larry Mineer, Dan Martinez,Tony Gillen, and Eric Wilson because of their activitieson behalf of the Union and thereby engaged in unfairlabor practices proscribed by Section 8(a)(3) and (1) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.As for the Remedy, I shall recommend Respondentcease and desist from engaging in the unfair labor prac-tices found. Affirmative action designed to effectuate thepolicies of the Act will also be recommended, includingan order directing Respondent to offer Dan Martinez,Tony Gillen, and Eric Wilson immediate, full, and un-conditional reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent ones,without prejudice to their seniority and other rights andprivileges, as well as payment of backpay for earningslost by them as a result of the discrimination againstthem. Backpay shall be computed with interest as pre-scribed in F. W Woolworth Company, 90 NLRB 289(1950); Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977). With respect to Mineer, my recommended Orderwill require Respondent to make him whole, with inter-est, for the period from June 23 until July 22, 1980.With regard to Case 19-RC-9807, Respondent Em-ployer's challenge to Mineer's ballot is denied as he wasentitled to vote in the Board's election held on June 21,1980. The Union's challenge to Earl Dunsmore's ballot issustained as he was at all times material a supervisor ofRespondent as such term is used in the Act. The firstcomponent of Respondent Employer's Objection 1, relat-ing to the Union's alleged waiver of union dues, and Re-spondent Employer's Objection 3 are no longer viableand were not sustained. Accordingly, it is recommendedthat the ballot of Mineer be opened and counted by theRegional Director. A revised tally of votes is to be pre-pared and served upon the parties. If it indicates that theUnion won a majority, the Union is to be certified as theexclusive collective-bargaining representative of the em-ployees in the appropriate bargaining unit (see G.C. Exh.I(d)).[Recommended Order omitted from publication.]36